            2:20-cv-03537-RMG     Date Filed 10/29/20 Entry Number 78   Page 1 of 3
USCA4 Appeal: 20-2167   Doc: 24        Filed: 10/29/2020  Pg: 1 of 3




                                                              FILED: October 29, 2020


                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT


                                    ___________________

                                         No. 20-2167
                                    (2:20-cv-03537-RMG)
                                    ___________________

        LEAGUE OF WOMEN VOTERS OF SOUTH CAROLINA; THE FAMILY
        UNIT, INC.; GEORGE HOPKINS; ALBERTUS CLEA

                    Plaintiffs - Appellees

        v.

        MARCI ANDINO, in her official capacity as the Executive Director of the South
        Carolina State Election Commission; HOWARD M. KNAPP, in his official
        capacity as Director of Voter Services of the South Carolina State Election
        Commission; JOHN WELLS, in his official capacity as Chair of the South
        Carolina State Election Commission; JOANNE DAY, in her official capacity as
        member of the South Carolina State Election Commission; CLIFFORD J.
        EDLER, in his official capacity as member of the South Carolina State Election
        Commission; LINDA MCCALL, in her official capacity as member of the South
        Carolina State Election Commission; SCOTT MOSELEY, in his official capacity
        as member of the South Carolina State Election Commission

                    Defendants - Appellants

        REPRESENTATIVE JAMES H. (JAY) LUCAS, in his capacity as Speaker of the
        South Carolina House of Representatives; SENATOR HARVEY PEELER, in his
        capacity as President of the South Carolina Senate

                    Intervenors/Defendants - Appellants
            2:20-cv-03537-RMG        Date Filed 10/29/20 Entry Number 78       Page 2 of 3
USCA4 Appeal: 20-2167   Doc: 24           Filed: 10/29/2020  Pg: 2 of 3


                                       ___________________

                                            ORDER
                                       ___________________

               Upon consideration of appellants’ emergency motion for partial stay of

        injunction pending appeal and for administrative stay, the court grants a partial stay

        of the district court’s injunction. The court stays the following language from the

        district court’s order:

               . . . unless affected voters are provided timely notice of the disqualified
               ballot and a timely procedure to contest that determination before a
               neutral tribunal. Should any county board seek to continue conducting
               signature matching procedures, it must first submit to this Court for
               approval its proposed procedures for timely notice and an opportunity
               to contest any disqualification of an absentee ballot otherwise validly
               submitted on the basis of an alleged signature mismatch. Any validly
               completed absentee ballots shall be processed without the use of
               signature matching procedures unless the county board has first
               obtained approval of this Court of its procedures to provide timely
               notice and timely opportunity to contest a determination that the voter’s
               signature is not genuine.

        Order at 23, League of Women Voters of S.C. v. Andino, C.A. No. 2:20-3537-RMG

        (D.S.C. Oct. 27, 2020), ECF No. 72.

               The parties all agree that the following language from the district court’s order

        will remain in effect:

               [T]he Court hereby ENJOINS the State and any of its affiliate county
               boards from utilizing signature matching procedures to disqualify
               otherwise validly submitted absentee ballots[.]

               ...

               Any validly completed absentee ballots which have not been processed
            2:20-cv-03537-RMG       Date Filed 10/29/20 Entry Number 78         Page 3 of 3
USCA4 Appeal: 20-2167   Doc: 24          Filed: 10/29/2020  Pg: 3 of 3


              by a county board or were disqualified prior to the entry of this Order
              because of an alleged mismatched signature must now be reviewed and
              processed de novo in accord with this Order. Defendants are directed to
              promptly provide a copy of this Order to county boards and to confirm
              receipt.

              Id.

              This order does not express any view on the merits of the underlying appeal

        or any jurisdictional issues related to the order being appealed.

              Entered at the direction of Judge Floyd with the concurrence of Judge King

        and Judge Quattlebaum.

                                                For the Court

                                                /s/ Patricia S. Connor, Clerk
